                        Case 1:17-cr-00684-ER Document 222 Filed 04/24/19 Page 1 of 4




                                                                                        Mark C. Moore
                                                                                           Member




                        April 24, 2019


                        VIA ECF
                        The Honorable Edgardo Ramos
                        United States District Judge
                        Thurgood Marshall
                        United States Courthouse
                        40 Foley Square
                        New York, New York 10007

                                 Re:      United States v. Christian Dawkins and Merl Code,
                                          No. S1 17 Cr. 684 (ER)

                        Dear Judge Ramos:
       Charleston
                                Undersigned counsel respectfully submits this letter on behalf of Defendant
         Charlotte      Merl Code to move to preclude the Government from asking its witnesses to opine as
       Columbia
                        to what Mr. Code “meant” by any of the statements contained in the Government’s
                        exhibits.
      Greensboro

        Greenville                                        PRELIMINARY STATEMENT
      Hilton Head
                               The Government’s direct examination of Louis Martin Blazer has developed a
     Myrtle Beach       well-defined pattern over the last two days. The Government plays a portion of audio
          Raleigh       or video evidence for the jury, pauses the recording, then asks:

                                 QUESTION: “Mr. Blazer, what is your understanding of what Mr./Ms.
                                 [Witness/Defendant] meant when they said [comment]?”

                                This line questioning is an inappropriate attempt to introduce argument under
                        the guise of evidence. The questions unambiguously call for Mr. Blazer to give his
                        personal opinion of how another witness’s out-of-court statement should be interpreted
                        by the jury. Mr. Blazer is a cooperating witness and not a true conspirator, so neither
                        Mr. Blazer’s state-of-mind with respect to the alleged conspiracy nor his personal
                        interpretation of the evidence is relevant.

                        T 803.540.2146
     1230 Main Street
    Suite 700 (29201)   F 803.727.1458
        PO BOX 2426     E MMoore@nexsenpruet.com
 Columbia, SC 29202     Nexsen Pruet, LLC
www.nexsenpruet.com     Attorneys and Counselors at Law
Case 1:17-cr-00684-ER Document 222 Filed 04/24/19 Page 2 of 4


April 24, 2019
Page 2


       For the reasons set forth below, Mr. Code particularly objects to this line of
questioning insofar as the Government seeks to ask Mr. Blazer to opine as to what Mr.
Code “meant” by any of the statements contained in the Government’s exhibits.
Moreover, Mr. Code seeks a categorical prohibition on any witness testifying as to what
Mr. Code knew, believed, or intended at any point in time. The law does not permit the
Government to use Mr. Blazer to testify on Mr. Code’s behalf.

                                     ARGUMENT

        Lay witnesses may testify as to their opinions so long as the testimony is
“rationally based on the witness’s perception,” is “helpful to clearly understanding the
witness’s testimony or to determining a fact in issue,” and is “not based on scientific,
technical, or other specialized knowledge within the scope of Rule 702.” Fed. R. Evid.
701. The Second Circuit has held that lay opinion testimony must satisfy two prongs in
order to be admissible: “first, the opinion evidence may be allowed only if the court
finds that the opinion is rationally based on the witness’s own perceptions; and second,
it is to be allowed only if the court concludes that it will be helpful to a clear
understanding of the witness’s testimony or the determination of a fact in issue.” United
States v. Rea, 958 F.2d 1206, 1215 (2d Cir. 1992) (internal quotation marks omitted).

        “In layman’s terms, Rule 701 means that a witness is only permitted to give
her opinion or interpretation of an event when she has some personal knowledge of that
incident.” United States v. Fulton, 837 F.3d 281, 291 (3d Cir. 2016). Here, the
Government appears ready to ask Mr. Blazer to interpret what Mr. Code “meant” by
each statement contained in the Government’s recording of June 20, 2017. However,
Mr. Blazer does not know Mr. Code. Mr. Blazer met Mr. Code in a single business
meeting and never spoke to him again. The testimony sought to be introduced by the
Government is inadmissible in part because Mr. Blazer possesses inadequate personal
knowledge upon which to base an opinion.

        Additionally, Rule 701(b)’s helpfulness requirement mandates the exclusion of
“testimony where the witness is no better suited than the jury to make the judgment at
issue.” Fulton, 837 F.3d at 293 (quoting United States v. Meises, 645 F.3d 5, 16 (1st
Cir. 2011) (emphasis added). A witness’s testimony may not “simply dress[] up
argument as evidence.” Id. (quoting Meises, 645 F.3d at 17). Testimony may be so
characterized when a witness “infer[s] [the defendant’s] roles not from any direct
knowledge, but from the same circumstantial evidence that was before the jury—
effectively usurping the jury’s role as fact-finder.” Id. (quoting Meises, 645 F.3d at
16) (emphasis added). “[W]here a case agent’s testimony leaves the jury ‘to trust that
[the case agent] had some information – information unknown to them – that made him
better situated to interpret the words used in the calls than they were,’ when, in fact, he
does not, such testimony is inadmissible under Rule 701(b).” United States v. Jackson,
849 F.3d 540, 554 (3d Cir. 2017) (quoting United States v. Freeman, 730 F.3d 590, 597
(6th Cir. 2013) (citing United States v. Hampton, 718 F.3d 978, 982–83 (D.C. Cir.
Case 1:17-cr-00684-ER Document 222 Filed 04/24/19 Page 3 of 4


April 24, 2019
Page 3


2013); see also Meises, 645 F.3d at 16–17; United States v. Johnson, 617 F.3d 286,
292–93 (4th Cir. 2010); United States v. Freeman, 498 F.3d 893, 905 (9th Cir. 2007);
United States v. Garcia, 413 F.3d 201, 213–14 (2d Cir. 2005); United States v. Grinage,
390 F.3d 746, 750–51 (2d Cir. 2004)). After all, the role of the “prosecutor [is] to argue
in summation” what inferences to draw from the evidence. Id. (quoting Meises, 645
F.3d at 17).

         In Jackson, the Third Circuit further held that under Fed. R. Evid. 701(b)’s
helpfulness requirement, “lay witnesses may provide opinions about their
understandings of recorded conversations when ‘[t]o the uninitiated listener, [the
speaker] speaks as if he were using code’ and the witness’s ‘opinions are based upon
his direct perception of the event, are not speculative, and are helpful to the
determination’ of a fact in the case if the ‘trial court vigorously police[s] the
government’s examination of [the witness] to ensure that he [is] not asked to interpret
relatively clear statements.’” 849 F.3d at 553–54 (quoting United States v. De Peri,
778 F.2d 963, 977–78 (3d Cir. 1985) (emphasis added)). There, the Government’s
witness testified that the defendant’s statement, “you can go ahead and send him”
meant “it is okay now to send [a co-conspirator] to purchase cocaine in Dallas.”
Jackson, 849 F.3d at 554. Based on the rationale above, the Court concluded that the
district court “erroneously permitted [the Government’s witness] on several occasions
to express his understanding of the meaning of clear conversations” and to provide
“unhelpful argument under the guise of evidence.” Jackson, 849 F.3d at 554.

        Because Mr. Blazer does not know Mr. Code, he is in no better position to
interpret the meaning of Mr. Code’s statements than the jury. For that reason, Mr.
Blazer’s opinion as to what Mr. Code “meant” is unhelpful for the jury and thus
inadmissible. Insofar as Mr. Blazer is allowed to interpret Mr. Code’s statements with
impunity, he has become a vehicle for introducing argument rather than evidence.

        Finally, the Second Circuit has held that Fed. R. Evid. 701 does not permit a
witness to opine as to another witness’s knowledge. Rea, 958 F.2d at 1216 (“When the
issue is a party’s knowledge, which is perhaps a more easily fathomed state of mind
than, for example, intent or motivation, we suspect that in most instances a proffered
lay opinion will not meet the requirements of Rule 701.”). Mr. Blazer has no basis for
knowing what Mr. Code knew, believed, or intended during the timeframe at issue. If
he is allowed to testify to those issues, it would be speculative, unhelpful to the jury,
and improper under the law.

                                      REQUEST

       Defendant Code respectfully requests that the Court preclude the Government
from engaging in this line of questioning; or, in the alternative, significantly limit the
Government’s use of this type of questioning to specific circumstances, if any, that the
Court believes is appropriate under Fed. R. Evid. 701. Resolution of this matter before
Case 1:17-cr-00684-ER Document 222 Filed 04/24/19 Page 4 of 4


April 24, 2019
Page 4


the Government resumes with Mr. Blazer is in the interest of both parties and will
reduce interruptions for the jury.



                                   Respectfully submitted,

                                   /s/

                                   Mark C. Moore,
                                   Andrew Mathias,
                                   Allen Chaney


cc:    Eli Mark, Esq. (via ECF)
       Noah Solowiejczyk, Esq. (via ECF)
       Robert Boone, Esq. (via ECF)
